597 So. 2d 415 (1992)
Nathan B. ROBINSON, Appellant,
v.
Luz Angela ROBINSON, Appellee.
No. 91-2006.
District Court of Appeal of Florida, Fourth District.
April 22, 1992.
Bruce N. Crown, Miami, for appellant.
No appearance for appellee.
PER CURIAM.
We affirm the trial court's denial of appellant's petition for modification of child support. The trial court concluded that the change of circumstances was voluntary, and the evidence supports that conclusion. Appellant did not take job opportunities available to him and has engaged only in a limited job search in the construction industry, from which he may be disabled by medical problems. He has chosen not to seek employment in other lines of work in which he also has skills. Instead, as the trial court noted, he has voluntarily chosen to embark on self-employment. He has not satisfied the heavy burden of proof required to sustain a modification. Conklin v. Conklin, 551 So. 2d 1279 (Fla. 4th DCA 1989).
GLICKSTEIN, C.J., and DELL and WARNER, JJ., concur.